Citation Nr: 0118234	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  99-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.



WITNESSES AT HEARING ON APPEAL

Appellant and her psychologist



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1983 to November 
1989.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Roanoke, Virginia Regional Office 
(RO).  

A hearing was held in April 2001 before the undersigned 
Member of the Board sitting at the RO.  At that hearing, the 
veteran withdrew her appeal regarding the issue of whether 
new and material evidence had submitted to reopen a claim for 
service connection for chronic pain syndrome.  

The Board notes that by decision dated in September 1999, the 
RO's Committee on Waivers and Compromises denied the 
veteran's claim for waiver of an overpayment of Chapter 31 
education benefits.  The veteran submitted a Notice of 
Disagreement in September 1999 and a Statement of the Case 
was issued in October 1999.  The veteran has not submitted a 
substantive appeal as to that issue.  Thus, the issue of 
entitlement to waiver of recovery of an overpayment of 
Chapter 31 education benefits is not in appellate status, and 
will not be further addressed.  


FINDINGS OF FACT

1.  In a February 1992 rating decision, the RO denied the 
veteran's claim of service connection for a psychiatric 
disorder; a July 1996 rating decision affirmed the February 
1992 denial.

2.  In January 1998, the veteran withdrew her appeal of the 
February 1992 rating decision (and the affirming July 1996 
rating decision).

3.  Evidence submitted since July 1996 is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.
4.  The veteran has a variously diagnosed acquired 
psychiatric disorder, with symptoms including those 
associated with posttraumatic stress disorder (PTSD), which 
has been attributed by medical evidence to her active 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of service connection for a psychiatric disorder is 
reopened.  38 C.F.R. §§ 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156(a), 3.303, 3.304, 20.204 (2000).

2.  Service connection for a variously diagnosed acquired 
psychiatric disorder is warranted.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1998 the veteran withdrew her appeal of a February 
1992 rating decision (and an affirming July 1996 rating 
decision) denying service connection for a psychiatric 
disorder.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  The February 1992 and July 1996 
rating decisions are final.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  There is, however, no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In February 1992, the RO denied the veteran's original claim 
of service connection for a psychiatric disorder.  The 
veteran perfected an appeal of that decision by filing a 
timely notice of disagreement and a timely substantive appeal 
following the issuance of the statement of the case.  In July 
1996, following the Board's remand of the case in November 
1994, the RO affirmed the denial of the veteran's claim.  In 
January 1998, while her appeal was still pending, the veteran 
withdrew her appeal.  Hence, the February 1992 rating 
decision (and the affirming July 1996 decision) became final.

At the time of the July 1996 rating decision, the evidence 
consisted of the veteran's service medical records, VA and 
private medical evidence and statements and testimony of the 
veteran.  The service medical records do not show a diagnosis 
of an acquired psychiatric disorder during service.  A 
January 1989 psychiatric evaluation report noted alcohol and 
substance dependence, in remission; life circumstance 
problem; and, borderline personality traits.  Numerous 
private and VA medical records show treatment for variously 
diagnosed psychiatric disorders, including major depression 
and PTSD.  The veteran testified that she was subjected to 
sexual harassment during active service and indicated that 
she was receiving treatment for a psychiatric disorder, to 
including PTSD.  She testified that she did not have any 
psychiatric symptoms prior to entering military service.  An 
August 1995 VA psychiatric examination report included 
diagnoses of dissociative disorder, PTSD, and major 
depressive disorder.  It was concluded there was no evidence 
that the onset of her disorder occurred during military 
service or that a psychiatric disability was exacerbated by 
military service.  

Evidence submitted subsequent to the July 1996 rating 
decision includes private and VA medical evidence, statements 
and testimony of the veteran, records of the Social Security 
Administration and two lay statements submitted in April 
2001.

A September 1997 statement of a VA treating psychologist 
indicates that the veteran had been in psychotherapy since 
October 1993 and was initially assigned a primary diagnosis 
of dissociative identity disorder with a secondary diagnosis 
of PTSD.  The psychologist opined that over the previous four 
years, the dissociative disorder had largely resolved with 
the current primary diagnosis being PTSD.  It was concluded 
that the veteran entered military service already 
experiencing PTSD from childhood sexual abuse, and that 
sexual assaults reported to have occurred in the military 
greatly exacerbated her PTSD.  

The new evidence also includes the veteran's testimony in 
April 2001 regarding incidents of sexual harassment during 
service.  She has also submitted statements of two 
individuals, who indicated that during her active service she 
told each of them of the claimed incidents.

The Board finds that the new evidence, including the lay 
statements, the additional testimony of the veteran, and the 
medical evidence, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
This evidence is certainly new and is material as it is 
probative on the issue at hand.  Thus, the Board finds that 
new and material evidence has been submitted, and that the 
claim of service connection for a psychiatric disorder is 
reopened.
There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, (VCAA) 114 Stat. 2096, et seq.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  However, in light 
of the Board's determination herein, a remand of the case to 
the RO for consideration of the new law is not necessary.  
The veteran is not prejudiced by the Board's decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 64 Fed. Reg. 32807-32808 (1999) 
(to be codified at 38 C.F.R. § 3.304(f)); Cohen v. Brown, 10 
Vet. App. 128.

After a careful review of the entire record, the Board 
concludes that service connection for a variously diagnosed 
acquired psychiatric disorder is warranted.  VA and private 
medical records show that the veteran was hospitalized on 
numerous occasions since 1990.  She has received extensive 
ongoing psychiatric treatment, both inpatient and outpatient.  
Both private and VA medical records show variously diagnosed 
acquired psychiatric disorders, to include major depression 
and PTSD due both to childhood abuse and to sexual assault 
during service.  As was previously noted, the veteran's VA 
treating psychologist has noted a diagnosis of PTSD.  In 
April 2001, the VA treating psychologist testified the 
veteran had PTSD from her early childhood abuse experiences 
and from experiences in service.  It was indicated that VA 
psychiatrists who saw the veteran confirmed the diagnosis of 
PTSD.   

Despite the remaining uncertainty regarding the alleged 
etiological factors for the veteran's current psychiatric 
disorder, and given that the precise diagnosis for the 
disability is a matter not entirely resolved, it nevertheless 
is clear from the evidentiary record that her acquired 
psychiatric disability, however diagnosed, either began, or 
became worse in service.  Lay statements and testimony and 
medical evidence clearly establish that symptoms associated 
with the veteran's current psychiatric disability first 
surfaced in service, and/or were attributed to experiences in 
service.  A VA treating psychologist has opined that the 
veteran has PTSD, in part, resulting from such experiences.  
The symptoms have become well-entrenched subsequent to 
service, and all VA treating personnel apparently now concur 
that they are related to service.  The Board concludes that 
the evidence establishes that the veteran has an acquired 
psychiatric disorder which either originated or became worse 
during her military service.  Accordingly, service connection 
for a variously diagnosed acquired psychiatric disorder is 
warranted.  


ORDER

The claim of service connection for a psychiatric disorder is 
reopened, and service connection for a variously diagnosed 
acquired psychiatric disorder is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

